[exhibit101owenemployment001.jpg]
EMPLOYMENT AGREEMENT This Executive Employment Agreement ("Agreement") is
between Taryn Owen ("Executive") and TrueBlue, Inc. or a TrueBlue, Inc.
subsidiary, affiliate, related business entity, successor, 01' assign
(collectively "TrueBlue" or "Company"). RECITALS WHEREAS, the Company and
Staffing Solutions Holdings, Inc. and its corporate affiliates (collectively
referred to herein as "Seaton") and others are negotiating an agreement
involving the purchase of the stock of Seaton ("the Purchase"); WHEREAS, as a
result of the Purchase, Seaton will become a wholIy-owned subsidiary of Company;
WHEREAS, Executive is currently employed by Seaton or its subsidiary, affiliate,
related business entity, successor, or assign; WHEREAS, the Company wishes to
continue Executive's employment and Executive wishes to continue to be employed
under the terms and conditions of this Agreement, subject to the closing of the
Purchase; NOW THEREFORE, in consideration of the mutual promises and covenants
set forth herein, the Company and Executive agree as follows: I. COMPENSATION
AND POSITION. A. Employment. Executive will have access to company-wide
confidential and propriety information, includirig strategic planning
information, which is vital to the ability of Company and its affiliates to
compete in all of its locations. Executive's entering into this Agreement is a
condition of continued employment and continued access to such materials.
Valuable consideration, including without limitation, the mutual covenants and
promises contained herein, and the terms of Section II.A.2, is provided to
Executive to enter this Agreement, the sufficiency of which is expressly
acknowledged. B. Effective Date. The terms and conditions of this Agreement
shall become effective as of the date of the close of the Purchase, provided
that Executive has voluntarily accepted and executed Company's Non~ Competition
Agreement (provided herewith). Acceptance and execution of Company's Non­
Competition Agreement is a condition of continued employment and is a condition
precedent to the enforceability of this Agreement. TBI SVP Employment Agreement
-1 •



--------------------------------------------------------------------------------



 
[exhibit101owenemployment002.jpg]
C. Title and Compensation. 1. Title. Executive's title shall be TrueBlue Senior
Vice President, President People Scout. Executive may also have additional
Company or Company affiliate titles. Executive's title is subject to change, and
shall be set forth in the Executive's record with Company's Human Resources
department. 2. Annual Base Salary. Executive will receive an annual base salary
in a gross amount in accordance with the terms and conditions of the offer
letter ("Offer Letter") attached hereto as Exhibit A, which shall be on file
with Company's Human Resources department. This position is a salaried position
which is exempt under the Fair Labor Standards Act and relevant state law. This
salary is in compensation for all work performed by Executive. Executive
warrants and acknowledges that Executive is not entitled to "overtime" pay.
Company may withhold from any amounts payable under this Agreement all federal,
state, city or other taxes as Company is required to withhold pursuant to any
applicable law, regulation or ruling and other customary and usual deductions.
3. Bonus. Executive will be eligible for bonus in accordance with the terms and
conditions of the Offer Letter. 4. Equity Awards. (a) On Hire Equity Award.
Following the closing of the Purchase, Executive will receive a one-time award
of restricted shares having a value of 100% of base salary or $269,100. Shares
will be granted on the first trading day of the month following the effective
date. This award vests wholly at the conclusion of three years per the terms of
the award agreement in accordance with and subject to the terms and conditions
of the TrueBlue, Inc. 2005 Long-Term Equity Incentive Plan. (b) Future Equity
Awards. Executive will be eligible for future equity in accordance with the
terms and conditions of the Offer Letter. D. Benefits. 1. General. Executive
shall be entitled to ail benefits offered generally to Executives of Company. 2.
Health & Welfare Benefits. Executive shall be entitled to all health and welfare
benefits offered generally to Executives of Company. 3. Vacation. Executive
shall be entitled each year during Executive's employment to the number of
vacation days generally available to Executives of Company, during which time
Executive's compensation shall be paid in full, in accordance with policies in
effect for Executives to be established by Company from time to time. SVP
Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit101owenemployment003.jpg]
II. TERMS AND CONDITIONS. A. Employment 1. Employment at Will. Company and
Executive agree that Executive's employment is not for any specific or minimum
term or duration, and that subject to Section IJ(A)(2) of this Agreement, the
continuation of Executive's employment is subject to the mutual consent of
Company and Executive, and that it is terminable at will, meaning that either
Company or Executive may terminate the employment at any time, for any reason or
no reason, with or without cause, notice, pre-termination warning or discipline,
or other pre- or post­ termination procedures of any kind. Executive
acknowledges and agrees that any prior representations to the contrary are void
and superseded by this Agreement, and that Executive may not rely on any future
representations to the contrary, whether written or verbal, express or implied,
by any statement, conduct, policy, handbook, guideline or practice of Company or
its Executives or agents. Nothing in this Agreement creates any right, contract
or guarantee of continued or a length of term period of employment or gives
Executive the right to any particular level of compensation or benefits and
nothing in this Agreement should be construed as such. The parties agree that
any decision maker who is charged with reviewing disputes surrounding
Executive's employment shall reject any legal theory, whether in law or in
equity, that is claimed to alter at-will employment, unless such theory cannot
be waived as a matter of law. 2. Post Termination Payments (a) In the event of
termination of Executive's employment for any or no reason or with or without
Cause, by either Company or Executive, or if Executive's employment ends due to
the death or disability of Executive, Executive shall be paid unpaid wages and
unused vacation earned through the termination date. (b) Provided that
Executive's employment does not end due to Executive's death or disability, if
Company terminates Executive's employment without Cause as defined in this
Agreement, or Executive terminates employment with Good Reason as defined in
this Agreement, subject to the conditions set forth below, in addition to the
amounts described in Sections II(A)(2)(a) and VI(H). Executive shall be provided
with the following as the sole remedy for such termination, subject to
withholding: (i) separation payments for twelve (12) months from the termination
date at the base monthly salary in effect for Executive on the termination date,
with the actual period of receipt of such payments being referred to as the
"Severance Period", provided, however, that if at the time of the Executive's
termination of employment the Executive is considered a "specified Executive"
subject to the required six-month delay in benefit payments under Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended, then the
separation payments that would otherwise have been paid within the first six (6)
months after the Executive's termination of employment shall instead be paid in
a single lump sum on (or within 15 days after) the six-month anniversary of such
termination of employment Payments for the remaining six (6) months shall be
made monthly after such six­ month anniversary; and (ii) accelerated vesting in
any previously awarded stock options, restricted stock and other equity awards
as if Executive had worked for Company for twelve (12) months after Executive's
termination date, provided that any options or other equity awards that are not
exercised within the time periods for exercise set forth in the applicable plan,
SVP Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit101owenemployment004.jpg]
sub-plan or grant agreement, shall expire in accordance with the terms of such
plan, sub-plan or grant agreement, as this accelerated vesting will not extend
or otherwise delay the time period for exercising an option or other equity
award. (c) As a condition precedent to being entitled to receive the benefits
set forth in Section II(A)(2)(b), within twenty-one (21) days of Executive's
termination, Executive must (i) sign and deliver and thereafter not revoke a
release in the fonn of Exhibit A to this Agreement in accordance with its terms
or a form otherwise acceptable to Company; (ii) be and remain in full compliance
with all provisions of Section III and IV of this Agreement; and (iii) be and
remain in full compliance with Company's Non-Competition Agreement and any other
covenants with Company entered into by Executive. Company shall have no
obligation to make any payments or provide any benefits to the Executive
hereunder unless and until the effective date of the waiver and release
agreement, as defined therein. 3. Cause. (a) For the purpose of this Agreement,
"Cause," as used herein, means any of the following (alone or in combination):
(b) Executive is convicted of or takes a plea of nolo contendere to a crime
involving dishonesty, fraud or moral turpitude; (c) Executive has engaged in any
of the following: (i) fraud, embezzlement, theft or other dishonest acts, (ii)
unprofessional conduct, (iii) gross negligence related to the business or (iv)
other conduct that is materially detrimental to the business as determined in
the reasonable business judgment of Company; (d) Executive materially violates a
significant Company policy (as they may be amended from time to time), such as
policies required by the Sarbanes-Oxley Act, Company's Drug Free Workplace
Policy or Company's EEO policies, and does not cure such violation (if curable)
within twenty (20) days after written notice from Company; (e) Executive
willfully takes any action that significantly damages the assets (including
tangible and intangible assets, such as name 01' reputation) of Company; (f)
Executive fails to perform Executive's duties in good faith or Executive
persistently fails to perform Executive's duties, and does not cure such
failures within ten (l0) days after written notice from Company or, if notice
and cure have previously taken place regarding a similar failure to perform, if
the circumstance recurs; (g) Executive uses or discloses (or allows others to
use or disclose) Confidential Information, as defined in this Agreement, without
authorization; or (h) Executive breaches this Agreement in any material respect
and does not cure such breach (if curable) within twenty (20) days after written
notice from Company or, if notice and cure have previously taken place regarding
a similar breach, if a similar breach recurs. SVP Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit101owenemployment005.jpg]
(4) Good Reason. For the purpose of this Agreement, "Good Reason," as used
herein, means: (a) any material breach of this Agreement by Company which, if
curable, has not been cured within twenty (20) days after Company has been given
written notice of the need to cure the breach; (b) a substantial reduction of
responsibilities assigned to Executive, provided that Company fails to remedy
such reduction within twenty (20) days after being provided written notice
thereof from Executive that Executive objects to the same; or (c) a reduction in
Executive's base salary, other than as part of an across-the-board salary
reduction generally imposed on Executives of Company, provided that Company
fails to remedy such reduction(s) within twenty (20) days after being provided
written notice thereoffrom Executive that Executive objects to the same. A
termination of employment by the Executive for one of the reasons set forth in
Section II. 3(b) (1) - (3) above will not constitute Good Reason unless, within
the 60-day period immediately following the occurrence of such Good Reason
event, Executive has given written notice to Company specifying in reasonable
detail the event 01' events relied upon for such termination and Company has not
remedied such event or events within twenty (20) days of the receipt of such
notice. B. Dispute Resolution; Arbitration; Exigent Relief. Company and
Executive agree that any claim arising out of 01' relating to this Agreement,
01' the breach of this Agreement, 01' Executive's application, employment, 01'
termination of employment, shall be submitted to and resolved by binding
arbitration under the Federal Arbitration Act. Company and Executive agree that
all claims shall be submitted to arbitration including, but not limited to,
claims based on any alleged violation of Title VII or any other federal or state
laws; claims of discrimination, harassment, retaliation, wrongful termination,
compensation due or violation of civil rights; or any claim based in tort,
contract, or equity. Any arbitration between Company and Executive will be
administered by the American Arbitration Association under its Employment
Arbitration Rules then in effect. The award entered by the arbitrator will be
based solely upon the law governing the claims and defenses pleaded, and will be
final and binding in all respects. Judgment on the award may be entered in any
court having jurisdiction. In any such arbitration, neither Executive nor
Company shall be entitled to join or consolidate claims in arbitration 01'
arbitrate any claim as a representative or member of a class. Company agrees to
pay for the arbiter's fees where required by law. In any claim or jurisdiction
where this agreement to arbitrate is not enforced, Company and Executive waive
any right either may have to bring or join a class action or representative
action, and further waive any right either may have under statute or common law
or any other legal doctrine to ajury trial. Notwithstanding any other provisions
of this Agreement regarding dispute resolution, including this Section II(B),
Executive agrees that Executive's violation or breach, or threatened violation
or breach, of any provision of Section III of this Agreement ("Confidential
Information") andlor Executive's violation or breach, or threatened violation or
breach, of other provisions of this Agreement which otherwise place Company in
peril that cannot be readily remedied by monetary damages, would cause Company
irreparable harm which would not be adequately SVP Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit101owenemployment006.jpg]
compensated by monetary damages and that a temporary and/or preliminary or
pennanent injunction may be granted by any court or courts having jurisdiction
(subject to the venue provision of Section VI(F).), restraining the Executive
from violation or breach of the terms of this Agreement. The preceding sentence
shall not be construed to limit Company from any other relief or damages to
which it may be entitled as a result of the Executive's breach of any provision
of this Agreement. C. Duty of Loyalty. Executive agrees to devote all time that
is reasonably necessary to execute and complete Executive's duties to Company.
During the time necessary to execute Executive's duties, Executive agrees to
devote Executive's full and undivided time, energy, knowledge, skill and ability
to Company's business, to the exclusions of all other business and sideline
interests. Because of the agreement in the preceding sentence, during
Executive's employment with Company, Executive also agrees not to be employed or
provide any type of services, whether as an advisor, consultant, independent
contractor or otherwise in any capacity elsewhere unless first authorized, in
writing, by a proper representative of Company. In no event will Executive allow
other activities to contlict or interfere with Executive's duties to Company.
Executive agrees to faithfully and diligently perform all duties to the best of
Executive's ability. Executive recognizes that the services to be rendered under
this Agreement require certain training, skills and experience, and that this
Agreement is entered into for the purpose of obtaining such service for Company.
Upon request, Executive agrees to provide Company with any information which
Executive possesses and which will be of benefit to Company. Executive agrees to
perform Executive's duties in a careful, safe, loyal and prudent manner.
Executive agrees to conduct him/herself in a way which will be a credit to
Company's reputation and interests, and to otherwise fulfill all fiduciary and
other duties Executive has to Company. Executive represents and warrants that
Executive has been in full compliance with all prior covenants Executive has
entered into protecting Company's Confidential Information. D. Reimbursement. If
Executive ever possesses or controls any Company funds (including, without
limitation, cash and travel advances, overpayments made to Executive by Company,
amounts received by Executive due to Company's error, unpaid credit or phone
charges, excess sick or vacation pay, or any debt owed Company for any reason,
including misuse or misappropriation of company assets), Executive will remit
them to Company corporate headquarters in Tacoma, Washington daily for the
entire period of Executive's possession or control of such Company funds unless
directed otherwise in writing. At any time upon request, and at the time when
Executive's employment ends for any reason, even without request, Executive
shall fully and accurately account to Company for any Company funds and other
property in Executive's possession or control. If Executive fails to do so,
Executive hereby authorizes Company (subject to any limitations under applicable
law) to make appropriate deductions from any payment otherwise due Executive
(including, without limitation, Executive's paycheck, salary, bonus,
commissions, expense reimbursements and benefits), in addition to all other
remedies available to Company. E. Background Investigation and Review of Company
Property. SVP Employment Agreement .6.



--------------------------------------------------------------------------------



 
[exhibit101owenemployment007.jpg]
1. Executive agrees that at any time during employment Company may, subject to
any applicable legal requirements, investigate Executive's background for any
relevant information on any subject which might have a bearing on job
performance including, but not limited to, employment history, education,
financial integrity and credit worthiness, and confirm that Executive has no
criminal record during the last ten years. Executive shall sign any and all
documents necessary for Company to conduct such investigation. For this purpose,
Executive specifically authorizes Company to obtain any credit reports,
background checks and other information which may be useful. Executive
acknowledges and, except as may be limited by applicable law, agrees to abide at
all times by the terms of Company's drug and alcohol policy. Executive
understands that failure to comply with Company's policies, including its drug
and alcohol policies, may result in termination of employment. 2. Executive
acknowledges and agrees that unless otherwise expressly prohibited by law,
Company has the complete right to review, inspect and monitor all Company
property, including, without limitation, email, voicemail, and computer property
of Company, and to review, inspect and monitor Executive's use of the internet
or other computer related transmission of information including, without
limitation, the identity and use of USB and other computer related drives.
Executive acknowledges that Executive has no expectation of privacy in Company's
property, including, without limitation, email, voicemail, and computer
property. III. Confidential Information. A. Non-Disclosure and Non-Usc and other
Protection of Confidential Information. 1. In connection with Executive's
duties, Executive may have access to some or all of Company's "Confidential
Information," whether original, duplicated, computerized, memorized,
handwritten, or in any other form, and all information contained therein,
including, without limitation: (a) the ideas, methods, techniques, formats,
specifications, procedures, designs, strategies, systems, processes, data and
software products which are unique to Company; (b) all of Company's business
plans, present, future or potential customers or clients (including the names,
addresses and any other information concerning any customer or client),
marketing, marketing strategies, pricing and financial information, research,
training, know-how, operations, processes,. products, inventions, business
practices, databases and information contained therein, its wage rates, margins,
mark-ups, finances, banking, books, records, contracts, agreements, principals,
vendors, suppliers, contractors, Executives, applicants, Candidates, skill sets
of applicants, skill sets of Candidates, marketing methods, costs, prices, price
structures, methods for calculating andlor determining prices, contractual
relationships, business relationships, compensation paid to Executives and/or
contractors, and/or other terms of employment, Executive evaluations, and/or
Executive skill sets; (c) the content of all of Company's operations, sales and
training manuals; Cd) all other information now in existence or later developed
which is similar to the foregoing; (e) all information which is marked as
confidential or explained to be confidential or which, by its nature, is
confidential or otherwise constitutes the intellectual property or proprietary
information of Company; andlor (f) any of Company's "trade secrets". For the
purposes of this Section III, all references to, and agreements regarding,
Confidential Information or Confidential Information of Company also apply to
Confidential Information belonging to any affiliate of Company, and to any
confidential or proprietary information of third party clients that Company has
an obligation to keep confidential. Executive's covenants in this Section III
shall protect affiliates and clients of SVP Employment Agreement ·7·



--------------------------------------------------------------------------------



 
[exhibit101owenemployment008.jpg]
Company to the same extent that they protect Company. Confidential Information
shall not include any pOltion of the foregoing which (i) is or becomes generally
available to the public in any manner or form through no fault of Executive, or
(ii) is approved for Executive's disclosure or use by the express written
consent of the General Counselor Chief Financial Officer of Company. 2.
Executive agrees and acknowledges that all Contidential Information is to be
held in confidence and is the sole and exclusive property of Company and/or its
affiliates or clients. Executive recognizes the importance of protecting the
confidentiality and secrecy of Confidential Infonnation. Executive agrees to use
Executive's best efforts to protect Confidential Information from unauthorized
disclosure to others. Executive understands that protecting Confidential
Information from unauthorized disclosure is critically important to Company's
success .and competitive advantage, and that the unauthorized use or disclosure
of Confidential Information would greatly damage Company. Executive recognizes
and agrees that taking and using Confidential Information, including trade
secrets, by memory is no different from taking it on paper or in some other
tangible form, and that all of such conduct is prohibited. Executive agrees
that, prior to use or disclosure, Executive will request clarification from
Company's legal depattment if Executive is at all uncertain as to whether any
information or materials are Confidential Information. 3. During Executive's
employment and in perpetuity after the tennination of Executive's employment for
any or no cause or reason, Executive agrees: (a) not to use (or allow others to
wrongfully use) any Confidential Information for the benefit of any person
(including, without limitation, Executive's benefit) or entity other than
Company; and (b) not to, except as necessary or appropriate for Executive to
perform Executive's job responsibilities, disclose (01' allow others to
wrongfully disclose) any Confidential Information to others or download or make
copies of any Confidential Information without Company's written consent, 01'
remove any such records from the offices of Company except for the sole purpose
of conducting business on behalf of Company. If at any time Executive ever
believes that any person has received or disclosed 01' intends to receive or
disclose Confidential Information without Company's consent, Executive agrees to
immediately notify Company. 4. At any time during Executive's employment upon
Company's request, and at the end of Executive's employment with Company, even
without Company's request, Executive covenants, agrees to, and shall immediately
return to Company, at its headquarters in Tacoma, Washington, all Confidential
Infonnation as defined herein, and all other material and records of any kind
concerning Company's business, and all other property of Company that Executive
may possess or control. 5. At all times, Executive agrees not to directly or
indirectly take, possess, download, allow others to take or possess or download,
provide to others, delete or destroy 01' allow others to delete or destroy, any
of Company's Confidential Information or other property, other than in the
normal course of business. 6. Executive agrees that these covenants are
necessary to protect Company's Confidential Information, and Company's
legitimate business interests (including, without limitation, the
confidentiality of Company's business information and other legitimate
interests), in view of Executive's key role with each branch of Company and its
affiliates and the extent of confidential and proprietary information about the
entire Company and its affiliates and clients to SVP Employment Agreement ·0·



--------------------------------------------------------------------------------



 
[exhibit101owenemployment009.jpg]
which Executive has information. Company and Executive agree that the provisions
of this Section III do not impose an undue hardship on Executive and are not
injurious to the public; that they are necessary to protect the business of
Company and its affiliates and clients; that the nature of Executive's
responsibilities with Company under this Agreement and Executive's fonner
responsibilities with Company provide andlor have provided Executive with access
to Confidential Information that is valuable and confidential to Company; that
Company would not continue to employ Executive if Executive did not agree to the
provisions of this Section III; that this Section III is reasonable in its terms
and that sufficient consideration SUppOlts this Agreement, including, without
limit, this Section III. 7. The covenants set forth above are independent of any
other provision of this Agreement. Executive agrees that they will be
enforceable whether or not Executive has any claim against Company. Executive
and Company agree that this Agreement should be interpreted in the way that
provides the maximum protection to Company's Confidential Information. 8.
Executive acknowledges that if Executive violates any of the foregoing
covenants, the damage to Company will be such that Company is not likely to be
made whole with a monetary award. Therefore, Executive agrees that if Executive
violates or threatens to violate any such covenant, Company will be entitled to
a temporary restraining order, a preliminary injunction and/or a permanent
injunction, in addition to any and all other legal 01' equitable remedies
available under law and equity. 9. Executive represents and warrants that
Executive has been in full compliance with the provisions protecting Company's
Confidential Information as set forth in any previous agreement with Company, as
well as all other terms and conditions of any previous agreement with Company.
B. Other Employers and Obligations. 1. Executive represents to Company that
Executive is not subject to any restriction or duties under any agreement with
any third party or otherwise which will be breached by employment with Company,
or which will conflict with Company's best interests or Executive's obligations
under this Agreement. Executive agrees to notify Executive's supervisor promptly
in the event Executive or other Executives is/are solicited for employment by
any competitor of Company. 2. Executive warrants that Executive's employment
with Company will not violate any contractual obligations with other parties.
Executive will not use during Executive's employment with Company nor disclose
to Company any confidential or proprietary information or trade secrets from any
former or current employers, principals, partners, co-venturers, customers or
suppliers, and will not bring onto Company's premises any unpublished document
or any property belonging to any such person or entities without their consent.
Executive will honor any non-disclosure, proprietary rights, or other
contractual agreements with any other person or entity and has disclosed to
Company any such agreements that may bear on employment with Company. Executive
agrees to tell any prospective new employer about this Agreement and its terms.
SVP Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit101owenemployment010.jpg]
IV. ASSIGNMENT OF INVENTIONS. A. Inventions Assignment. Executive will make
prompt and full disclosure to Company, will hold in trust for the sole benefit
of Company, and does assign exclusively to Company all right, title and interest
in and to any and all inventions, discoveries, designs, developments,
improvements, copyrightable material and trade secrets (collectively herein
"Inventions") that Executive solely or jointly may conceive, develop, author,
reduce to practice or otherwise produce during Executive's employment with
Company. B. Outside Inventions. Executive's obligation to assign shall not apply
to any Invention about which Executive can prove all the following: (a) it was
developed entirely on Executive's own time; (b) no equipment, supplies,
facility, services or trade secret information of Company was used in its
development; Cc) it does not relate (i) directly to the business of Company or
its affiliates or (ii) to the actual or demonstrably anticipated business,
research or development of Company or its affiliates; and Cd) it does not result
from any work performed by Executive for Company or its affiliates. Executive
shall attach a list of all existing Inventions meeting these requirements to
this Agreement. V. COMPLIANCE WITH LAWS AND COMPANY'S CODE OF CONDUCT AND
CORPORATE GOVERNANCE GUIDELINES. A. Commitment to Compliance. Company is
committed to providing equal employment opportunity for all persons regardless
of race, color, gender, creed, religion, age, marital 01' family status,
national origin, citizenship, mental or physical disabilities, veteran status,
ancestry, citizenship, HIV or AIDS, sexual orientation, on-the-job-injuries, or
the assertion of any other legally enforceable rights, or other protected status
under applicable law. Equal opportunity extends to all aspects of the employment
relationship, including hiring, transfers, promotions, training, termination,
working conditions, compensation, benefits, and other terms and conditions of
employment. Company is likewise committed to ensuring that Executives are
accurately paid for all hours worked. B. Duty to Comply with the Law. Executive
agrees to and shall comply with all federal, state and local laws and
regulations, including, without limit, equal employment opportunity laws and
wage and hour laws. Executive agrees to and shall immediately notify Company if
Executive becomes aware of a violation of the law, or suspects a violation of
the law has or will occur. Executive acknowledges that Executive may be held
personally liable for intentional violations . SVP Employment Agreement • 10.



--------------------------------------------------------------------------------



 
[exhibit101owenemployment011.jpg]
C. Duty to Comply with Company's Code of Conduct. Executive acknowledges and
agrees that it is Executive's duty to be familiar with Company's Code of
Conduct, and to comply with all of its respective provisions. VI. MISCELLANEOUS.
A. Integration. Except with respect to Company's Non-Competition Agreement, (i)
no promises or other communications made by either Company or Executive are
intended to be, or are, binding unless they are set forth in this Agreement; and
(ii) this Agreement contains the entire agreement between the parties and
replaces and supersedes any prior agreements, including previous employment
agreement(s). This Agreement may not be modified except by a written instrument
signed by an appropriate officer of Company and by Executive. This Agreement
will be binding upon Executive's heirs, executors, administrators and other
legal representatives. B. Choice of Law. Company and Executive agree that this
Agreement and all interpretations of the provisions of this Agreement will be
governed by the laws of the State of Washington, without regard to choice of law
principles. C. Venue and Consent to Jurisdiction. Where the parties have
mutually waived their right to arbitration in writing or have not yet sought to
enforce their right to compel arbitration, or where a temporary andlor
preliminary or permanent injunction may be necessary to protect the interests of
Company, Executive and Company hereby irrevocably and unconditionally submit to
the jurisdiction of the Washington State Superior Court for Pierce County, or
the United States District Court, Western District of Washington at Tacoma or to
any court in any location where Executive is threatening to breach or is engaged
in breaching the Agreement; Executive and Company consent to submit to venue and
personal jurisdiction of the courts identified herein, and agree to waive any
objection to venue 01' personal jurisdiction in these courts, including but not
limited to any claim that any such suit, action or proceeding has been brought
in an inconvenient forum. Executive and Company agree that the choice of venue
lies solely in the discretion of Company, D. No Wavier of Rights. A waiver by
Company of the breach of any of the provisions of this Agreement by Executive
shall not be deemed a waiver by Company of any subsequent breach, nOl' shall
recourse to any remedy hereunder be deemed a waiver of any other or further
relief or remedy provided for herein. No waiver shall be effective unless made
in writing and signed by the General Counsel our Chief Compliance Officer of
Company, This Agreement shall be enforceable regardless of any claim Executive
may have against Company . SVP Employmenl Agre91llGni • 11·



--------------------------------------------------------------------------------



 
[exhibit101owenemployment012.jpg]
E. Severability. The provisions of this Agreement are intended to be severable
from each other. No provision will be invalid because another provision is ruled
invalid or unenforceable. If any provision in this Agreement is held to be
unenforceable in any respect, such unenforceability shall not affect any other
provision of this Agreement and shall be re-written to provide the maximum
effect consistent with the intent of the provision. F. Binding Effect and
Assignability. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors, assigns, affiliated entities, and any party­ in-interest. Executive
agrees and understands that, should Company be acquired by, merge with, or
otherwise combine with another corporation or business entity, the surviving
entity will have all rights to enforce the terms of this Agreement as if it were
Company itself enforcing the Agreement. Company reserves the right to assign
this Agreement to its affiliates, an affiliated company or to any successor in
interest to Company's business without notifying Executive, and Executive hereby
consents to any such assignment. All terms and conditions of this Agreement will
remain in effect following any such assignment. Notwithstanding the foregoing,
Executive may not assign this Agreement. G. Non-Disparagement. At all times
during the Executive's employment with Company and following termination of that
employment by either Executive or Company, Executive will not publicly disparage
Company or its Subsidiaries or any of their respective directors, officers or
Executives. Executive will not be in breach of this provision by providing
information as required by law or legal compulsion. H. Survival. Notwithstanding
any provision of this Agreement to the contrary, the parties' respective rights
and obligations under Sections II (A), (B) and CD), III, IV, and VI do and shall
survive any termination of the Executive's employment andlor the assignment of
this Agreement by Company to any successor in interest or other assignee. I.
Section 409A of the Internal Revenue Code of 1986. To the extent applicable, it
is intended that this Agreement comply with the provisions of Section 409A of
the Internal Revenue Code of 1986. This Agreement will be administered in a
manner consistent with this intent, and any provision that would cause the
Agreement to fail to satisfy Section 409A of the Internal Revenue Code of 1986
will have no force and effect until amended to comply with Section 409A of the
Internal Revenue Code of 1986 (which amendment may be retroactive to the extent
permitted by Section 409A of the Internal Revenue Code of 1986 and may be made
by Company without the consent of the Executive). J. Attorney's Fees. In any
suit or proceeding to enforce the terms of this Agreement Executive and Company
agree SVP Employment Agreement .12.



--------------------------------------------------------------------------------



 
[exhibit101owenemployment013.jpg]
that the prevailing party in any such dispute shall be paid and indemnified by
the non-prevailing party for and against all expenses of every nature and
character incurred by in pursuing such suit or proceeding including, without
limitation, all reasonable attorneys' fees, costs and disbursements. K. Headings
for Convenience Only. The headings used in this Agreement are intended for
convenience or reference only and will not in any manner amplify, limit, modify
or otherwise be used in the construction or interpretation of any provision of
this Agreement. References to Sections are to Sections of this Agreement. Any
reference in this Agreement to a provision of a statute, rule or regulation will
also include any successor provision thereto. EXECUTIVE ACKNOWLEDGES AND AGREES
THAT EXECUTIVE HAS READ AND UNDERSTANDS THIS AGREEMENT, THAT EXECUTIVE HAS BEEN
GIVEN AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL CONCERNING THE TERMS OF THIS
AGREEMENT, AND THAT EXECUTIVE AGREES TO THE TERMS OF THIS AGREEMENT. IN WITNESS
WHEREOF, the parties have caused this Agreement to be duly executed and
delivered as of the date first above written. EXECUTIVE
Signed:--",tJa~~'F-'rJ-",-,-tlt--,-{hIJ_' __ Name: '7ar~11 ave/'} By signing
this Agreement, I accept and acknowledge that I will abide by the terms and
conditions of this Agreement. I agree and understand that nothing in this
Agreement shall confer any right with respect to continuation of employment by
Company, nor shall it interfere in any way with my right or Company's right to
terminate my employment at any time, with or without cause. SVP ~mploym.nl
Agreemenl



--------------------------------------------------------------------------------



 
[exhibit101owenemployment014.jpg]
DocuSign Envelope ID: BB499C42-5A00-4345-A960-BBDE3897A121 EXHIBIT A November
11, 2019 Taryn Owen 28977 W. 150th St. Gardner, KS 66030 Dear Taryn: It is my
pleasure to extend the following offer of employment to you on behalf of
TrueBlue, Inc. We trust that your knowledge, skills and experience will continue
to be a valuable asset to our organization. This offer is based upon the
following initial terms: Position: President, PeopleReady Location: Remote
Reporting to: Patrick Beharelle Base Salary: $18,269.23 per pay period ($475,000
annually) paid on a bi-weekly basis and subject to applicable taxes. Annual
Bonus Target: $356,250 (75% of base salary) Annual Equity Grant: $641,250 (135%
of base salary) Annual Compensation Target: $1,472,500 One-time equity grant:
$713,000 (RS stock award vesting in two years) Start Date: December 30, 2019
Employee Bonus Plan: You will be eligible to participate in our 2020 executive
bonus plan. This plan has a target payout of 75% of your base salary. The bonus
plan is based on a combination of company and individual performance. One-time
Equity Grant: Subject to the approval by the Compensation Committee, you will
receive a one-time award of restricted shares having a value of $713,000. The
number of shares you receive will be based on the award value divided by the
average closing price of our stock during the 60 trading days prior to the Grant
Date. Shares will be granted on the first trading day of the month following
your start date (“Grant Date”). These restricted shares will cliff vest on the
second anniversary of the Grant Date and per the terms of the grant agreement.
1015 A Street | Tacoma, Washington 98402-2634 Main 253.383.9101 | Fax
877.733.0399 Web TrueBlue.com



--------------------------------------------------------------------------------



 
[exhibit101owenemployment015.jpg]
DocuSign Envelope ID: BB499C42-5A00-4345-A960-BBDE3897A121 Annual Equity Grant:
You will be eligible for an annual equity award currently expected to be 135% of
base salary. The award is currently comprised of restricted shares (50%) and
performance share units (50%). Annual equity grants are typically granted in
February and actual award values and equity components are subject to the
approval of the Compensation Committee. Restricted shares will vest equally over
three years on the anniversary date of the grant and per the terms of the grant
agreement. Health & Welfare Benefits: You will remain eligible for the health
and welfare benefits available to employees in similar positions at the Company.
Employment and Related Agreements: Upon your acceptance of this offer of
employment, your current employment agreements (Employment Agreement,
Non-Competition Agreement, Indemnity Agreement, and Change in Control Agreement)
will continue to remain in full force and effect. You acknowledge the salary and
equity awards described herein offer additional consideration for these
agreements. Nothing in this offer letter itself is intended to be a contract of
employment or a promise of specific treatment in specific situations unless
expressly set forth herein, nor does this offer letter change your employment
at-will status if you accept it. Subject to the terms of your Employment
Agreement with the Company should you accept this offer, the Company reserves
the right to modify your compensation, duties, reporting relationship, title or
continued employment as circumstances dictate. Taryn, we are excited about
continuing our mutually rewarding employment relationship. If you have any
questions regarding this offer letter, please contact me. Sincerely, /Patrick
Beharelle/ Patrick Beharelle President and CEO I have read and accept the terms
of this employment offer and bonus plan. 11/12/2019
_____________________________ ______________ Taryn Owen Date 1015 A Street |
Tacoma, Washington 98402-2634 Main 253.383.9101 | Fax 877.733.0399 Web
TrueBlue.com



--------------------------------------------------------------------------------



 
[exhibit101owenemployment016.jpg]
EXHIBITB (SAMPLE) RELEASE OF CLAIMS This Release of Claims ("Release") is hereby
executed by ("Executive") in accordance with the Employment Agreement between
Executive and Compnny_____ , Inc. ("Employer"), dated ("Employment Agreement").
RECITALS A. Employer and Executive are parties to the Employment Agreement. B.
The Employment Agreement provides for certain payments and benefits to Executive
upon termination of Executive's employment under certain circumstances, provided
that Executive signs and delivers to Employer upon such termination a Release in
substantially the form of this Release, and does not revoke the same. C.
Executive desires for Employer to make payments in accordance with the
Employment Agreement and therefore executes this Release. TERMS 1. Waiver,
Release and Covenant. On behalf of Executive and Executive's marital community,
heirs, executors, administrators and assigns, Executive expressly waives,
releases, discharges and acquits any and all claims against Employer and its
present, former and future affiliates, related entities, predecessors,
successors and assigns, and all of their present, former and future officers,
directors, stockholders, Executives, agents, partners, and members, in their
individual and representative capacities (collectively "Released Parties") that
arise from or relate to Executive's employment with Employer and/or the
termination of such employment ("Released Claims"). This waiver and release
includes any and all Released Claims (including claims to attorneys' fees),
damages, causes of action or disputes, whether known or unknown, based upon acts
or omissions occurring or that could be alleged to have occurred before the
execution of this Release. Released Claims include, without limitation, claims
for wages, Executive benefits, and damages of any kind whatsoever arising out of
any: contract, express or implied; tort; discrimination; wrongful termination;
any federal, state, local or other governmental statute or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act, as amended
("ADEA"); the Americans with Disabilities Act of 1990, the Rehabilitation Act of
1973; the Family and Medical Leave Act; the Executive Retirement Income Security
Act of 1974, including but not limited to claims under Company-sponsored
severance and termination pay plans, if any; and any other legal limitation on
the employment relationship. Executive also covenants and promises never to
file, press or join in any complaint or lawsuit for personal relief 01' any
amounts of any nature based on any Released Claim and agrees that any such
claim, if filed by Executive, shall be dismissed, except that this covenant and
promise does not apply to any claim of Executive challenging the validity of
this Release in connection with claims arising under the ADEA and/or the Older
Workers' Benefit Protection Act of 1990 ("OWBPA"). Executive represents and
warrants that he is the sale owner of all Released Claims and has not SVP
ElJ\illoymant Agr.ement



--------------------------------------------------------------------------------



 
[exhibit101owenemployment017.jpg]
assigned, transferred, or otherwise disposed of Executive's right or interest in
those matters. Notwithstanding the foregoing, this waiver and release does not
apply to claims that arise after the date that the release is executed, claims
to vested benefits under ERISA, workers' compensation claims or any other claims
that may not be released under this Release in accordance with applicable law.
2. Acknowledgment of Sufficiency of Consideration. Executive acknowledges and
agrees that in the absence of Executive's execution of this Release, Employer is
not obligated to provide Executive with the payment and benefits described in
Section I1(A)(2)(b) of the Employment Agreement, and that the payment and
benefits set forth in Section II(A)(2)(b) of the Employment Agreement are
adequate consideration fot" the covenants and release herein. 3. Covenants and
Obligations under Employment Agreement. Nothing in this Release supersedes or
restricts any obligations that Executive owes to Employer, including, without
limitation, the obligation to protect Employer's interests in Confidential
Infonnation and trade secrets and inventions under the Employment Agreement
andlor under applicable law, andlor Company's Non~Competition Agreement executed
by Executive. Executive agrees to comply with all covenants that Executive has
entered into with Company. 4. Non~Disparagement. At all times during the
Executive's employment with Company and following termination of that employment
by either Executive or Company, Executive agrees not to make any statements,
written or verbal, or cause or encourage others to make any statements, written
or verbal, including but not limited to any statements made via social media, on
websites or blogs, that defame, disparage the Company or its Subsidiaries or any
of their respective directors, officers or Executives. Executive will not be in
breach of this provision by providing information as required by Jawor legal
compulsion. Executive further understands and agrees that this paragraph is a
material provision of this Agreement and that any breach of this paragraph shall
be a material breach of this Agreement, and that the Company would be
irreparably harmed by violation of this provision. 5. Disclosure, Executiye
acknowledges and wan'ants that s/he is not aware of. Ol' that s/he has fully
disclosed to the Company, any matters for which Executive was responsible 01'
which came to Executive's attention as an Executive of the Company that might
give rise to. evidence, 01' support any claim of illegal conduct. regulatory
violation. unlawful discrimination. 01' othel' cause of action against the
Company. 6. Company Property. All records, files, lists, including computer
generated lists, data, drawings, documents, equipment and similar items relating
to the Company's business that Executive generated or received from the Company
remains the Company's sale and exclusive property. Executive agrees to promptly
return to the Company all property of the Company in hislher possession.
Executive further represents that s/he has not copied or caused to be copied,
printout, or caused to be printed out any documents or other material
originating with or belonging to the Company, Executive additionally represents
that slhe will not retain in her/his possession any such documents or other
materials. 7. Review and Revocation Period. Executive has a period of seven (7)
calendar days after delivering the executed Release to Employer to revoke the
Release. To revoke, Executive must deliver a notice revoking Executive's
agreement to this Release to the CEO of Employer. This SVP Employment Agreement
·17.



--------------------------------------------------------------------------------



 
[exhibit101owenemployment018.jpg]
Release shall become effective on the eighth day after delivery of this executed
Release by Executive to Employer ("Effective Date"), provided that Executive has
not revoked the Release. Employer shall have no obligation to provide Executive
with any payment or benefits as described in Section 6 of the Employment
Agreement if Executive revokes this Release. 8. Governing Law. This Release
shall be interpreted in accordance with the law of the State of Washington,
without regard to the conflicts of law provisions of such laws. 9. Severability.
If any provision of this Release constitutes a violation of any law 01' is or
becomes unenforceable or void, then such provision, to the extent only that it
is in violation of law, unenforceable or void, shall be deemed modified to the
extent necessary so that it is no longer in violation of law, unenforceable or
void, and such provision will be enforced to the fullest extent permitted by
law. If such modification is not possible, such provision, to the extent that it
is in violation of law, unenforceable or void, shall be deemed severable from
the remaining provisions of this Release, which shall remain binding. 10.
Knowing and Voluntary Agreement. Executive hereby warrants and represents that
(a) Executive has carefully read this Release and finds that it is written in a
manner that he understands; (b) Executive knows the contents hereof; (c)
Executive has been advised to consult with Executive's personal attorney
regarding the Release and its effects and has done so; (d) Executive understands
that Executive is giving up all Released Claims and all damages and disputes
that have arisen before the date of this Release, except as provided herein; (e)
Executive has had ample time to review and analyze this entire Release; (t)
Executive did not rely upon any representation or statement concerning the
subject matter of this Release, except as expressly stated in the Release; (g)
Executive has been given at least twenty-one (21) days to consider this Release
and seven (7) days to revoke this Release; (h) Executive understands the
Release's final and binding effect; (i) Executive has signed this Release as
Executive's free and voluntary act. 11. Arbitration and Venue. Employer and
Executive agree that any claim arising out of 01' relating to this Release of
Claims, or the breach of this Release of Claims, shall be submitted to and
resolved by binding arbitration under the Federal Arbitration Act, except for
claims where a lemporal'Y and/or preliminary or permanent injunction may be
necessaI'Y to protect the intel'ests of Company, or the Executive. Employer and
Executive agree that all claims shall be submitted to arbitration including, but
not limited to, claims based on any alleged violation of Title VII or any other
federal or state laws; claims of discrimination, harassment, retaliation,
wrongful termination, compensation due or violation of civil rights; or any
claim based in tort, contract, or equity. Any arbitration between Employer and
Executive will be administered by the American Arbitration Association under its
Employment Arbitration Rules then in effect. The award entered by the arbitrator
will be based solely upon the law governing the claims and defenses pleaded, and
will be final and binding in all respects. Judgment on the award may be entered
in any court having jurisdiction. In any such arbitration, neither Executive nor
Employer shall be entitled to join or consolidate claims in arbitration or
arbitrate any claim as a representative or member ofa class. Employer agrees to
pay for the arbiter's fees where required by law. Where the parties have
mutually waived their right to arbitration in writing or have not yet sought to
enforce their right to compel arbitration, venue for any legal action in
connection with this Release of Claims will be limited exclusively to the
Washington State Superior Court for Pierce County, or the United States District
Court for the Western District of Washington at Tacoma. Executive and Company
agrees to submit to the personal jurisdiction of the courts identified SVP
Employment Agreement



--------------------------------------------------------------------------------



 
[exhibit101owenemployment019.jpg]
herein, and agrees to waive any objection to personal jurisdiction in these
courts including but not limited to any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. END OF EXHillIT B (SAMPLE)
RELEASE OF CLAIMS SVP Employment Agrn9ment



--------------------------------------------------------------------------------



 